DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanoet al. (US Patent Application Publication 2010/0276688, hereinafter referred to as Yano). 
As to claim 1, Yano teaches 1. An oxide semiconductor thin film comprising In, Zn, and Fe, wherein, with respect to a total number of In atoms, Zn atoms, and Fe atoms, a number of In atoms accounts for greater than or equal to 20 atm% and less than or equal to 89 atm%, a number of Zn atoms accounts for greater than or equal to 10 atm% and less than or equal to 79 atm%, and a number of Fe atoms accounts for greater than or equal to 0.2 atm% and less than or equal to 2 atm%.  [¶0058~59; 0067]
As to claim 2, Yano teaches 2. The oxide semiconductor thin film according to claim 1, wherein, with respect to the total number of In atoms, Zn atoms, and Fe atoms, 
As to claim 4, Yano teaches 4. A thin film transistor comprising the oxide semiconductor thin film according to claim 1.  [abstract]
As to claim 5, Yano teaches 5. The thin film transistor according to claim 4, wherein a threshold voltage shift due to irradiation with light is less than or equal to 2 V. [¶0175]
As to claim 8, Yano teaches 8. A sputtering target for use in forming an oxide semiconductor thin film, the sputtering target comprising In, Zn, and Fe, wherein, with respect to a total number of In atoms, Zn atoms, and Fe atoms, a number of In atoms accounts for greater than or equal to 20 atm% and less than or equal to 89 atm%, a number of Zn atoms accounts for greater than or equal to 10 atm% and less than or equal to 79 atm%, and a number of Fe atoms accounts for greater than or equal to 0.2 atm% and less than or equal to 2 atm%. [¶0165]

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 3, 6-7 rejected under 35 U.S.C. 103(a) as being unpatentable over Yano.
As to claim 3, Yano teaches 3. The oxide semiconductor thin film according to claim 1, wherein, with respect to the total number of In atoms, Zn atoms, and Fe atoms, the number of In atoms accounts for greater than or equal to 34 atm% and less than or equal to 60 atm%, the number of Zn atoms accounts for greater than or equal to 39 atm% and less than or equal to 65 atm% [¶0058~59; 0067] 
Yano may not teach the number of Fe atoms accounts for greater than or equal to 0.2 atm% and less than or equal to 0.9 atm%.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reach the cited the number of Fe atoms via routine experimentation and optimization.

MPEP 2144.05 Obviousness of Ranges: 

II.   OPTIMIZATION OF RANGES

A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).



As to claim 6, Yano may not teach 6. The thin film transistor according to claim 4, wherein a carrier mobility is greater than or equal to 20 cm2/Vs. 
Yano suggests higher mobility is critical in a high-precision display  […The mobility of the field effect transistor of the invention preferably has a mobility of 1 cm.sup.2/Vs or more, more preferably 3 cm.sup.2/Vs or more and particularly preferably 8 cm.sup.2/Vs or more.  If the mobility is smaller than 1 cm.sup.2/Vs, the switching speed may be too slow to be used in a large-area, high-precision display…¶0171]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reach the cited mobility via routine experimentation and optimization.
As to claim 7, Yano may not teach 7. The thin film transistor according to claim 5, wherein a carrier mobility is greater than or equal to 20 cm2/Vs.
Yano suggests higher mobility is critical in a high-precision display  […The mobility of the field effect transistor of the invention preferably has a mobility of 1 cm.sup.2/Vs or more, more preferably 3 cm.sup.2/Vs or more and particularly preferably 8 cm.sup.2/Vs or more.  If the mobility is smaller than 1 cm.sup.2/Vs, the switching speed may be too slow to be used in a large-area, high-precision display…¶0171]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reach the cited mobility via routine experimentation and optimization.
Conclusion
Claims 1-8 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816